Citation Nr: 1422110	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  10-34 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for the service-connected left eye disability, characterized as superficial scars of the left eye.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nilon, Counsel

INTRODUCTION

The Veteran served on Active Duty for Training (ACDUTRA) from June 1984 to September 1984.  He subsequently served on active duty from October 1986 to June 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of 
a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for superficial scars of the left eye and assigned a noncompensable (0 percent) initial disability rating effective from January 27, 2009.

The Veteran testified before the undersigned Veterans Law Judge in a "Travel Board" hearing at the RO in August 2013.  A transcript of his testimony is of record.

In December 2013 the Board remanded the file to the Agency of Original Jurisdiction (AOJ) for additional development action, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

From January 27, 2009, the Veteran's corrected visual acuity has been not worse than 20/40 in both eyes.



CONCLUSION OF LAW

The requirements for an initial compensable evaluation for superficial scars of the left eye the left eye have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.79, Diagnostic Code 6066 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  Compliant VCAA notice was provided in February 2009 for the underlying claim for service connection.

The issue decided below arises from a grant of service connection.  In Dingess/Hartman v. Nicholson, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473, 490-91 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.  
 
Concerning the duty to assist, the AOJ obtained service treatment records and the Veteran was afforded a VA examination.  In December 2013, pursuant to the Board's remand, the AOJ sent the Veteran a letter asking him to identify all medical providers who had treated his eye disability during the period on review, and to provide VA with authorization to obtain such records, but the Veteran did not respond.  The Board accordingly finds the Veteran has been afforded appropriate assistance by VA in obtaining outstanding medical private medical evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist in the development and adjudication of a claim is not a one-way street, and that if a veteran wishes help he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence).  The Veteran testified that his eye disability is not treated by VA, so there is no requirement at this point to pursue VA treatment records.  

The Board's December 2013 remand also instructed the AOJ to afford the Veteran an additional VA examination, which was performed in March 2014.  The Board has reviewed the examination report and finds the AOJ substantially complied with the requirements articulated in the remand instructions.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue 
to the Veteran, who testified as to the severity of his left eye disability and also volunteered his relevant treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Applicable Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent 
the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Subject to the provisions of 38 C.F.R. § 3.383(a), if visual impairment of only one eye is service-connected, the visual acuity of the other eye will be considered to be 20/40 for the purpose of evaluating the service-connected visual impairment.  
Under 38 C.F.R. § 3.383(a) compensation is payable as if both eyes were service-connected if the impairment in each eye is rated at a visual acuity of 20/200 or less, or if the peripheral field of vision of each eye is 20 degrees or less.  As will be shown below, these conditions are not present in this case and the Veteran's nonservice-connected eye is considered to be 20/40 for rating purposes.

The Veteran's left eye disability is rated under the criteria of 38 C.F.R. § 4.79, Diagnostic Code 6066 (Impairment of Central Visual Acuity).  The rating criteria are as follows.  A noncompensable rating is assigned when vision in one eye is 20/40 and vision in the other eye is also 20/40.  A rating of 10 percent is assigned when vision in one eye is 20/40 and vision in the other eye is 20/70 to 2/100.  A rating of 20 percent is assigned when vision in one eye is 20/40 and vision in the other eye is 20/200.  A rating of 30 percent is assigned when vision in one eye is 20/40 and vision in the other eye is 10/200.   

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

As this is a claim for increased initial rating, the period under appellate review begins January 27, 2009, the date service connection became effective.

The Veteran had a VA eye examination in July 2009, performed by a physician 
who reviewed the claims file and noted that service treatment records (STRs) documented a corneal abrasion in service.  The Veteran stated his left eye seemed to be getting worse due to astigmatism.  Review of symptoms of the eyes was within normal limits.  The Veteran was noted to have a family history of glaucoma and diabetes mellitus.  Visual examination showed the Veteran's left service-connected left eye to have 20/40 corrected vision and the nonservice-connected right eye to have 20/30-1 corrected vision.  Slit-lamp examination showed the lids/lashes to be normal and the conjunctiva to be clear; there were two tiny superficial corneal scars in the left eye.   The Veteran was noted to have astigmatism in both eyes and to not be taking any medication for his eyes.  The examiner's impression was two tiny faint superficial corneal scars in the left eye that were not in the visual acuity axis and not significant to visual acuity, more likely than not residual to the corneal abrasion in service.

During his August 2013 Travel Board hearing the Veteran testified that he receives annual treatment for his eye disability from a private medical provider; he does not currently receive treatment from VA.  He stated that his left eye has progressively become cloudier, especially when waking up; his left eye is also constantly red and irritated.  He uses over-the-counter eye drops to clear up the cloudy vision but does not take prescription medications.  He noted his private medical provider has not identified cataracts or similar abnormalities in the eye.  He reported that he wears glasses, and his left eye disability causes functional impairment because it hinders his ability to read.  The Veteran stated he had considered Lasik surgery but is not a candidate because of the residual scarring on the cornea. 

Pursuant to the instructions of the Board's remand, the AOJ sent the Veteran a letter in December 2013 asking him to identify any non-VA medical provider who had treated his left eye during the period on review, and to also provide VA with authorization to obtain relevant treatment records.  The Veteran did not respond.

Also pursuant to the instructions in the Board's remand, the Veteran had second VA examination of the eye in April 2014, again performed by a physician who reviewed the claims file.  The Veteran's corrected vision was 20/40 or better bilaterally, both for near vision and for distance vision.  Examination of the pupils was essentially normal, and the Veteran did not have a corneal irregularity resulting in severe astigmatism.  The Veteran did not have diplopia (double vision).  Slit-lamp examination was normal except for two faint corneal scars in the left eye.  The fundus of the left eye was abnormal due to three tiny microaneurisms in the area of the retina.  Based on current examination the examiner diagnosed corneal scar and hypertensive retinopathy, and stated that the disability did not impact his ability to work.

Review of the evidence above demonstrates that since January 27, 2009, the Veteran's visual acuity in the left eye has never been worse than 20/40.  As a higher rating requires vision of 20/70 or worse, his disability picture clearly has not approximated the criteria for the next higher rating at any time during the period under review.  Fenderson, 12 Vet. App. 119.

The Board notes the Veteran was diagnosed in his 2014 VA eye examination with hypertensive retinopathy.  The Veteran is not service-connected for hypertension, so any consequent retinopathy is not compensable.  See 38 C.F.R. § 4.14 (the use of manifestations not resulting from service-connected disability is to be avoided).  
In any event, retinopathy is rated under Diagnostic Code 6006, which bases compensation on incapacitating episodes (periods of acute symptoms severe 
enough to require bed rest and treatment by a physician or other healthcare provider).  There is no evidence of record that the Veteran has had any qualifying incapacitating episodes pertaining to his eye during the period under review, and in fact he denied such episodes during examination.  Thus, even if the retinopathy could be considered to be a symptom of his service-connected eye scars, entitlement to a compensable evaluation would still not be shown.  Accordingly, further clarification concerning his retinopathy is not warranted.  See Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").

In addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his testimony before the Board, his correspondence to VA and his statements to the medical examiners.  However, nothing in the lay evidence offered by the Veteran suggests that his visual acuity approximates 20/70.  Thus, the lay evidence offered by the Veteran does not support the award of a compensable evaluation.  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his service-connected left eye disability.  Accordingly, the Board finds that the preponderance of the evidence is against
the claim for a compensable rating for his superficial scars of the left eye.         
 
The Board must consider whether the Veteran's disability on appeal presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

To the extent he suffers from left eye symptoms that are not contemplated in the rating criteria, the Veteran has not asserted, and the evidence of record does not show, that his left eye disability has resulted in frequent hospitalization or marked interference with employment.  Indeed, the April 2014 VA examiner noted the Veteran's left eye disability did not impact his ability to work.  Accordingly, even if the Veteran's disability picture not contemplated by the rating criteria, referral for extraschedular consideration is not warranted. 

In sum, based on the evidence and analysis above the Board finds the criteria 
for a compensable initial rating for the Veteran's left eye disability are not met.  Accordingly, the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Entitlement to an initial compensable evaluation for superficial scars of the left eye is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


